By an act of the legislature (Sess. Laws 1917, chap. 98, p. 344), Butte county was created out of portions of Blaine, Jefferson and Bingham counties. For the purpose of affecting an apportionment of indebtedness and division of property between the two counties of Butte and Blaine, the act provided for the appointment of competent accountants, whose report and conclusions as to the amounts due from one county to the other should be final and binding upon both and each of said counties of Butte and Blaine. Section 16 of the act, provides, interalia;
"For whatever amount . . . . found to be due from either of said counties to Butte County, or vice versa, upon the apportionment of the public funds and property made by said accountants as hereinbefore provided, the boards of county commissioners of the debtor counties shall at their *Page 199 
first regular meeting after the filing of the said statement and report cause county warrants to be drawn by the auditors of such counties, respectively, for the amounts so due, payable to the creditor counties, respectively . . . . "
The accountants appointed found, and so certified, that Butte county was indebted to Blaine county in the sum of $1,570.11; and, under the act above referred to, the duty then rested upon the commissioners of Butte county, at their first regular meeting thereafter, to direct the auditor of said county to draw a warrant in payment of the amount so found to be due.
This is not an action to determine what, if any, amount of indebtedness is due. No controversy could arise over the amount due, or when due, or how payable. Under the act the accountants were authorized to fix the amount or amounts due from one county to the other, their apportionment and report thereon to be final and binding, and it became the duty of the board of county commissioners of Butte county at their first regular meeting after the filing of the accountants' report to cause a warrant to be drawn for the amount found to be due to Blaine county. The board of county commissioners of Butte county having refused to direct that the warrant be drawn, the action should, therefore, be one in mandamus to compel the performance of that plain ministerial duty. (Blaine County v. Smith, 5 Idaho 255,48 P. 286; 38 C. J. 594-596.) But no such action is brought. This action is one to recover judgment for a sum of money; yet what good would a judgment be? The amount due Blaine county was already fixed by the accountants, whose findings and report were final and conclusive, from which no appeal would lie.
In my opinion, the complaint fails to state a cause of action, and the demurrer should have been sustained on that ground. *Page 200